PER CURIAM.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Andrew Gay, Jr., appeals his conviction and sentence for aggravated battery. We affirm Mr. Gay’s conviction without comment; but, finding error in his sentence, we strike the trial court’s imposition of public defender liens.
To properly impose public defender liens, the trial court must inform a defendant of the right to contest the amount. See Vaughn v. State, 65 So.3d 138, 139 (Fla. 1st DCA 2011). The trial court here did not, and that amount ($150.00) must therefore be stricken from Mr. Gay’s sentence and corresponding civil judgment. Id. On remand, the trial court is directed to advise Mr. Gay of his right to a hearing to contest the public defender liens. See id.
AFFIRMED in part, REVERSED in part, and REMANDED for proceedings consistent with this opinion.
DAVIS, LEWIS, and MAKAR, JJ., concur.